UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------x
LAWRENCE GREEN,

                 Plaintiff,                         MEMORANDUM AND ORDER
                                                    19-CV-1494 (KAM)
           -against-

FREDERICK M. MAURIN,

               Defendant.
---------------------------------x
MATSUMOTO, United States District Judge:

           On March 11, 2019, plaintiff Lawrence Green filed this

pro se action pursuant to 28 U.S.C. § 1331, invoking the court’s

federal question jurisdiction.        By memorandum and order dated

September 4, 2019, the Court granted plaintiff’s request to

proceed in forma pauperis and dismissed the complaint for

failure to state a claim upon which relief may be granted, see

28 U.S.C. § 1915(e)(2)(B), and for failure to conform with Rule

8(a) of the Federal Rules of Civil Procedure.           The court granted

plaintiff thirty days leave to amend the complaint.            On

September 26, 2019, in lieu of filing an amended complaint, as

directed by the court, plaintiff filed a three-page letter.

(See ECF No. 15.)1     The court will liberally construe plaintiff’s

submission as his amended complaint.         For the reasons set forth

below, plaintiff’s amended complaint is dismissed.



1     Plaintiff’s letter was dated September 20, 2019, and filed on the
docket on September 26.

                                      1
                              BACKGROUND

            Plaintiff’s amended complaint is difficult to

construe.    Plaintiff states that the action is brought against

Frederick M. Maurin, Assistant Deputy Commissioner of the Social

Security Administration.     The amended complaint purports to list

the birth dates of defendant, as well as the undersigned, and

Magistrate Judge Gold.     Plaintiff then states his apparent

grievance: an attorney for the Social Security Administration

who was assigned to one of his prior actions died five years ago

and defendant failed to inform the court of the attorney’s

passing.     This omission, plaintiff seems to assert, constituted

perjury, obstruction of justice, and “aiding and abetting of a

dead lawyer.”    Plaintiff also appears to allege fraud in

connection with his prior action, Green v. Commissioner, No. 14-

cv-5489, wherein the court granted defendant’s motion for

judgment on the pleadings.     (See No. 14-cv-5489, ECF Nos. 82,

83.)   Plaintiff seeks $1000 billion dollars in damages.

                          STANDARD OF REVIEW

            “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.”     Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).     The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”     Id.

                                   2
“[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has

alleged—but it has not ‘show[n]’—‘that the pleader is entitled

to relief.’” Id. at 679 (brackets in original) (quoting Fed. R.

Civ. P. 8(a)(2)).

         Perjury is generally understood as “the voluntary

violation of an oath or vow either by swearing to what is untrue

or by omission to do what has been promised under oath.”

Hayashi v. Ozawa, No. 17-CV-2558 (AJN), 2019 WL 1409389, at *4

(S.D.N.Y. Mar. 28, 2019) (quoting Merriam-Webster Online

Dictionary (March 26, 2019), https://www.merriam-

webster.com/dictionary/perjury); see also 18 U.S.C. § 1623

(“Whoever under oath ... in any proceeding before or ancillary

to any court or grand jury of the United States knowingly makes

any false material declaration ... shall be fined under this

title or imprisoned not more than five years, or both.”).

Obstruction of justice is generally understood as “willfully

obstruct[ing] or imped[ing], or attempt[ing] to obstruct or

impede, the administration of justice with respect to the

investigation, prosecution, or sentencing” of a primary offense.

See Fed. Sent. L. & Prac. § 3C1.1 (2019 ed.).




                                3
                            DISCUSSION

          Plaintiff’s amended complaint fails to state a

plausible claim for relief. The Court’s September 9, 2019, Order

advised plaintiff that any amended complaint he elected to file

must plead sufficient facts to allege a violation of his

constitutional or federal rights, name individuals who have

personal involvement in the allegations he claims, and comply

with Rule 8(a) of the Federal Rules of Civil Procedure.       The

amended complaint does not comply with the court’s order and

fails to set forth prima facie claims.    As to plaintiff’s

perjury claim, the amended complaint does not allege that

defendant was under oath when he purportedly omitted the fact

that defendant’s assigned attorney had passed away, nor has

plaintiff articulated any civil remedy that would entitle him to

seek redress for defendant’s alleged perjury.   Similarly,

plaintiff does not allege that defendant intentionally

obstructed or attempted to obstruct a proceeding.   Lastly, the

court is unaware of any statute or common law claim akin to

“aiding and abetting of a dead lawyer.”

          Even construed liberally, the court cannot decipher a

claim from plaintiff’s amended complaint or glean any facts

which could support a cognizable cause of action.   Therefore,

any attempt by plaintiff to further amend the complaint would be

futile.   See Ashmore v. Prus, 510 F. App’x 47, 49 (2d Cir. 2013)

                                 4
(leave to amend is futile where barriers to relief cannot be

surmounted by reframing the complaint); see also Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (denying leave to

amend a pro se complaint where amendment would be futile).

                            Conclusion

         Plaintiff’s amended complaint, filed in forma

pauperis, is dismissed for failure to state a claim upon which

relief may be granted, see 28 U.S.C. § 1915(e)(2)(B), and for

failure to conform with Rule 8(a) of the Federal Rules of Civil

Procedure.   The Clerk of Court is directed to enter judgment

dismissing the amended complaint and to serve plaintiff with a

copy of this Memorandum and Order, and the Judgment, and note

service on the docket.   The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal would not be taken in good

faith, and therefore, in forma pauperis status is denied for the

purpose of any appeal.   Coppedge v. United States, 369 U.S. 438,

444-45 (1962).

    SO ORDERED.


Dated:   November 12, 2019
         Brooklyn, New York


                                               /s/
                                     Hon. Kiyo A. Matsumoto
                                     United States District Judge




                                 5
